[Cite as State v. Smith, 2022-Ohio-1984.]

                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            CLERMONT COUNTY



 STATE OF OHIO,                                    :

        Appellee,                                  :     CASE NO. CA2021-02-009

                                                   :           OPINION
     - vs -                                                     6/13/2022
                                                   :

 JERRY M. SMITH,                                   :

        Appellant.                                 :




    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                          Case No. 2020CR0332


Mark J. Tekulve, Clermont County Prosecuting Attorney, and Nicholas A. Horton, Assistant
Prosecuting Attorney, for appellee.

W. Stephen Haynes, Clermont County Public Defender, and Robert F. Benintendi, Assistant
Public Defender, for appellant.


        BYRNE, J.

        {¶ 1} Jerry Smith appeals from his conviction for assault in the Clermont County

Court of Common Pleas. For the reasons described below, we affirm Smith's conviction.

                               I. Factual and Procedural Background

        {¶ 2} In April 2020, a Clermont County grand jury indicted Smith on one count of

assault and one count of aggravated robbery. The indictment stemmed from allegations

that Smith charged a sheriff's deputy, grabbed her wrist, and attempted to take her service

weapon. The matter proceeded to a jury trial.
                                                                     Clermont CA2021-02-009

                                     A. Trial Testimony

         {¶ 3} The state called seven witnesses at trial. We will briefly summarize their

testimony.

                              1. Testimony of Shaughn Wood

         {¶ 4} Shaughn Wood testified that he resides on Sodom Road. On March 28, 2020,

he was outside and had just finished cutting the grass when he saw a man – who he

identified at trial as Smith – standing in front of him. Smith told Wood his vehicle was in a

ditch and asked him for help getting it out. Wood told Smith he could not help him. Smith

stood around "for a minute" and then repeated that he needed help. Wood offered to call a

tow truck. Smith did not respond and instead just "kept wandering around."

         {¶ 5} Wood then went inside and told his father-in-law, Bobby Kelly, that there was

a man outside who said he was "stuck and needs to be pulled out." Wood and Kelly then

walked outside and found Smith inside Kelly's garage. Kelly told Smith that they could not

help him with his vehicle. Smith said, "okay," but would not look at them and just kept

standing in the garage, looking around. Smith then walked out of the garage and then back

into it. Kelly then told Smith that he needed to leave the garage.

         {¶ 6} Smith did not leave so Kelly told Smith he would call 9-1-1. At that point,

Smith began to walk away. However, Smith had dropped "something" at an earlier point in

the encounter and as Smith was leaving, he went to pick up the item. As he was picking

up the item, Wood noticed a "black shadow of like the back of a gun on the back of his

waistband." Wood said it looked to him like a Glock. Wood said he was familiar with guns.

         {¶ 7} Wood testified that Smith began backing up, away from Wood and Kelly, and

then began yelling, "don't shoot me, don't shoot me!" Smith reached behind his back and

then jumped out of sight near a camper on the property. That was the last time Wood saw

Smith.

                                             -2-
                                                                    Clermont CA2021-02-009

       {¶ 8} Wood went inside and found his mother-in-law on the phone with 9-1-1. The

state played the 9-1-1 call at trial. On it, Wood's mother-in-law states that "a guy pulled a

gun on my husband" and that he was "still there."

       {¶ 9} Wood then got on the 9-1-1 call. He told the dispatcher that a man came

down the driveway saying that he was stuck in a ditch and asking if they could pull his

vehicle out and that they had told him "No." Wood said that the man would not leave. Wood

stated that the man "pulled a 9-millimeter out of his back and pointed it at my father-in-law."

       {¶ 10} Wood described the man as wearing a black shirt with blue lettering, black

hat, blue jeans, and tan work boots. Wood also described the man as carrying a cell phone,

two chargers, and a Mountain Dew bottle.

       {¶ 11} After playing the 9-1-1 call, the prosecutor asked Wood about his statement

on the 9-1-1 call that the man was carrying a gun. Wood stated, "at the time of the moment,

I wasn't sure if it was the gun or if it was his cell phone." On cross-examination, Wood

admitted that he was "wrong" when he told the dispatcher that the man had pointed a gun

at his father-in-law.

                               2. Testimony of Bobby Kelly

       {¶ 12} Bobby Kelly testified that on March 28, 2020, he was inside his home when

Wood entered and told him, "there's a guy out there." Kelly walked into his garage and

found Smith. Smith told Kelly he had "ran off the road" and asked if Kelly could pull him

out. Kelly replied "no," and explained that his tractor was broken.

       {¶ 13} Smith told Kelly he lived at a nearby house. This statement "threw a red flag,"

because Kelly knew who had resided at that house since the 1970s. Kelly told Smith, "I

can't help you."

       {¶ 14} Smith would not look at Kelly while he was in the garage. He just "kept looking

at everything in my garage." Kelly felt that Smith was "looking for what I've got in the house."

                                             -3-
                                                                                Clermont CA2021-02-009

        {¶ 15} Kelly asked Smith to leave. In response, Smith just began fumbling with his

cell phone and Mountain Dew and began mumbling. Smith eventually walked out of the

garage but then walked back in.

        {¶ 16} Kelly said that Smith then suddenly "jumped in front of my boat and said, don't

shoot me in the back, don't shoot me in the back!" Kelly again told him to leave. Smith

then reached behind his back, and then, "jumped behind my camper." Kelly stated that

because of the way Smith was acting and reaching behind his back, he put a shell in his

shotgun.

        {¶ 17} On cross-examination, Kelly admitted he never saw a gun in Smith's

possession but referred to Smith's suggestive action of reaching behind his back.

                                   3. Testimony of Daryel Gillman

        {¶ 18} Daryel Gillman testified that he resides on Sodom Road. On March 28, 2020,

Gillman's wife saw a man in the backyard talking on a cell phone. Gillman went to his back

door and asked the man if he could help him. The man said "yeah," asked him if he had a

truck, and said, "we need to be pulled out of a ditch."

        {¶ 19} Gillman replied that he had nothing that would help pull the man's vehicle out

of a ditch but asked the man if he had asked "Mr. Napier." The man responded, "well,

they're over there now."

        {¶ 20} Gillman went back inside his house to put his shoes on. He then walked over

to Napier's driveway where Smith and Napier were standing together. Gillman asked Smith

where his "buddy" went.1 Smith said, "he's messed up, I don't know." Gillman recalled



1. Gillman was the only witness who indicated that there was someone other than Smith asking for help on
Sodom Road that day. However, Gillman's testimony on this subject was unclear. At trial, he initially identified
Smith as the person who was behind his home asking for help. Later, he stated that the person who asked
for help was "another guy" who "took off behind Napier's house." There is no additional evidence suggesting
that a second individual was with Smith that day, and whether there was a second individual with Smith is
irrelevant to questions presented in this case.

                                                     -4-
                                                                              Clermont CA2021-02-009

Napier asking Smith, "what are you going to do about my yard." Smith responded, "we'll

be back and fix that."

        {¶ 21} Smith then looked down the road and said, "the State Highway Patrol is

coming." However, the approaching vehicle was driven by a sheriff's deputy, not a state

highway patrol officer. The sheriff's deputy pulled in front of Napier's driveway and asked

if the police had been there yet. Gillman replied, "no, not that I know of." The deputy then

got out of the vehicle, walked to the front of the vehicle, and told Smith to put his hands in

the air. Smith said, "what's going on?" The deputy repeated her command to put his hands

in the air. She had her hand on her gun.

        {¶ 22} Gillman stated that Smith put his hands in the air and was holding his cell

phone in his right hand. The deputy began to walk towards Smith. When she was about

five feet away, Smith dropped his hands. The deputy "took off running" and Smith was

"right behind her," "took after her," and was "chasing her." Smith had his hands out in front

of him and was "running to her."

        {¶ 23} Smith and the deputy went around the deputy's vehicle. Smith was "fairly

close" to her at that point. Gillman could not see them when they went around the vehicle.

Gillman stated, "the next thing I know, there was shots."

                                   4. Testimony of Dennie Napier

        {¶ 24} Dennie Napier stated that he lived at 3517 Sodom Road. On a day at the end

of March 2020, he was watching television. He recalled the doorbell ringing and a man at

the door who said he'd "run off the road."2 The man did not ask for help and merely stated

that he ran off the road. Napier replied, "Okay," closed the door, and went back to watching

television.



2. Napier could not identify Smith at trial. However, there is no actual dispute that Smith was the individual
he interacted with that day.

                                                    -5-
                                                                               Clermont CA2021-02-009

        {¶ 25} Approximately 20 minutes later he looked out the window and saw a Bethel,

Ohio police vehicle travel by. This made him think that the man was gone. So, he went

outside to retrieve his mail.

        {¶ 26} As he walked out to his mailbox, he turned around and looked back towards

his home. He observed that there was a vehicle on the side of his house, in his yard. 3 He

then saw the same man start walking towards him. Napier told the man, "What the hell,

dude. You said you ran off the road. You didn't say you ran through my yard."

        {¶ 27} At that point, Gillman appeared. Napier then said to the man, "what are you

going to do about my yard?" The man replied, "I'll fix it."

        {¶ 28} At that point, Napier stated that a sheriff's deputy was driving towards them.

The man said, "I don't want anything to do with this." The deputy got out of her vehicle and

moved to the front of the vehicle. She pulled her pistol and said, "put your hand over your

head and don't move." Napier indicated that the man was standing about 12 to 15 feet

away from the deputy at this point.

        {¶ 29} Napier said that the man put his hands up, then just "took off running at her."

He ran at the deputy with his hands up the entire time, then he "put his hands on her," "up

on her shoulders." He was "moving as fast, as much speed as he could pick up in that

distance." Napier stated that the deputy's first shot occurred in front of the sheriff's vehicle.

                             5. Testimony of Deputy Carly Gebhardt

        {¶ 30} Deputy Carly Gebhardt testified that she was employed as a deputy sheriff

with the Clermont County Sheriff's Office and had been so employed for 12 years. Most of

that time she had been assigned to road patrol.

        {¶ 31} On March 28, 2020, she was on road patrol.                      She received a dispatch



3. This was Smith's vehicle. It was not located in a ditch but was parked in Napier's yard.

                                                    -6-
                                                                        Clermont CA2021-02-009

reporting that a caller at an address on Sodom Road reported an unknown male had pulled

a nine-millimeter gun on him from the back of his waistband and that this unknown male

was walking down Sodom Road toward Brown County.

         {¶ 32} Deputy Gebhardt responded to the dispatch and arrived in the area 10 to 15

minutes later. She noticed three males standing in a driveway on Sodom Road.

         {¶ 33} She pulled up to the men and, speaking through her passenger side window,

asked whether the men had already spoken to a police officer.4 Two of the men responded.

She noted the man who did not respond – Smith – was just staring at her. She then looked

at her computer for the suspect's description and noticed that Smith's black shirt with blue

letters matched the suspect's description.

         {¶ 34} Deputy Gebhardt got out of her vehicle and walked around the front of the

vehicle to the edge of the driveway where the men were standing. She pointed at Smith

and told him to turn around and put his hands behind his back. She was approximately 15

feet away from him at the time she was giving commands. The other two men with Smith

backed away at this point.

         {¶ 35} Deputy Gebhardt stated that Smith, with his hands clenched tight, motioned

like he was going to follow her command and began to turn his body away from her.

However, he quickly turned back around to face her and shoved his hand in his waistband

in a "very exaggerated" manner. Simultaneously with putting his hand in his waistband, he

began charging at her.

         {¶ 36} Deputy Gebhardt testified that she began to retreat backwards.                 While

retreating, she was attempting to remove her service weapon out of its holster and take

cover.



4. Deputy Gebhardt was aware that another law enforcement officer had contacted some males in the area
prior to her arrival.

                                                -7-
                                                                         Clermont CA2021-02-009

       {¶ 37} Smith caught up with her before she had time to get behind her cruiser. That

is, he reached her while she was still in the front of the cruiser. She had removed her gun

from its holster by this time and it was in her right hand.

       {¶ 38} The first thing Smith did when he reached Deputy Gebhardt was grab the wrist

of her right hand. He was looking at her gun when he grabbed her wrist. When he grabbed

her wrist, he said, "you're fucked." She moved her right hand "out further" and was

successful in getting her firearm away from Smith. Simultaneously, she turned her body

away from Smith so that her back was facing him. She explained that she was attempting

to "spin away" and "keep my gun away from him."

       {¶ 39} Deputy Gebhardt could then feel Smith on her back and that he was grabbing

at her. Ultimately, she was able to move around the vehicle to the driver's side door and

was able to momentarily "break away" from Smith. She then turned around, continued to

back up, and then saw that Smith "was coming at me again," "just trying to run at me."

       {¶ 40} Deputy Gebhardt shot Smith once, in his center mass.                     He continued

advancing. She shot him a second time, again in the center mass. He did not stop

advancing. She then shot him two more times, once in the arm, and once again in the

center mass.5 He collapsed after these final two shots.

       {¶ 41} Deputy Gebhardt testified that during the investigation immediately following

the shooting, an employee from Ohio's Bureau of Criminal Investigation ("BCI") took a swab

of her right wrist.

       {¶ 42} Deputy Gebhardt acknowledged telling a BCI employee that Smith said,

"you're fucked" at the time he reached into his waistband. She explained that the way she

recalled it at trial was that he said it when he was reaching for her arm, but that it would be



5. The record is unclear precisely where Smith was shot. According to a statement he made at a pretrial
conference, Smith was shot three times in the stomach and once in the arm.

                                                 -8-
                                                                   Clermont CA2021-02-009

seconds difference if he said it while reaching into his waistband or if he said it when he

grabbed her wrist. Deputy Gebhardt stated that the entire incident happened "so fast" and

conceded that there were some parts of the experience that were "black."

       {¶ 43} Finally, Deputy Gebhardt testified that during the incident she thought she

was going to die and thought about her son. As to what caused her to believe she was

going to die, she stated, "That he told me I was fucked. That he grabbed for my gun. That

I tried to retreat twice from him, and he continued to come at me."

    6. Testimony of BCI Agent David Hornyak and Smith's Interview Recordings

       {¶ 44} BCI Agent David Hornyak testified that he was the lead investigator on the

case. He twice interviewed Smith at the hospital. He recorded audio of those interviews.

The first interview occurred on March 31, 2020, two days after the incident. Portions of that

interview were played for the jury. At the beginning of the interview, Detective Hornyak

informed Smith of his Miranda rights. Smith waived those rights orally and in writing.

       {¶ 45} During the interview, Smith's speech is slurred and he sounds disoriented.

Smith alleged that drug dealers were trying to kill him and that they tried to run him off the

road. He recalled crashing his car and getting shot but claimed he could remember no

details between when he saw Deputy Gebhardt and when he was shot.

       {¶ 46} Smith subsequently contacted law enforcement and informed them that he

wanted to talk to Agent Hornyak. Per his request, Agent Hornyak interviewed Smith a

second time on April 10, 2020. The audio recording of the second interview was played for

the jury. At the outset of the interview, Smith informed Agent Hornyak that he had recalled

more of what occurred that day, wanted to tell the agent what he had recalled, and just

wanted to tell the truth.

       {¶ 47} Smith then provided Agent Hornyak with a confusing, disjointed, and mostly

irrelevant narrative concerning his activities prior to the shooting. He made some comments

                                            -9-
                                                                  Clermont CA2021-02-009

indicating that he was under the influence of a combination of methamphetamine and a

prescription drug. He claimed that he was going down the road and saw "people" trying to

"run me off the road." He recalled knocking on a few doors and talked to a person about

getting a "wrecker." He recalled talking to a "kid on a lawnmower."

      {¶ 48} Finally, Smith recalled standing there with "them" when a sheriff's deputy

vehicle pulled up. He said that the deputy jumped out of her vehicle and "came at me." He

said, "why are you pulling your pistol?" And that was all he remembered. Smith stated he

was never armed and did not have a gun.

      {¶ 49} Agent Hornyak, in commenting on the interview, stated that he found it

significant that Smith seemed to recall many details of what occurred that day but claimed

to have no memory of charging Deputy Gebhardt. Agent Hornyak also said that there was

no evidence corroborating Smith's claim of being run off the road.

                            7. Testimony of Logan Schepeler

      {¶ 50} Finally, the state submitted the testimony of BCI employee Logan Schepeler,

who analyzed the swabs from Deputy Gebhardt's right wrist. Schepeler stated that the

swab produced a result that was insufficient for purposes of DNA comparison. However,

at least a portion of the sample came from a male contributor.

                         B. Crim.R. 29 Motion and Jury Verdict

      {¶ 51} After the state concluded its case, Smith moved for acquittal under Crim.R.

29. The trial court denied that motion. Smith did not testify, and the case was submitted to

the jury. The jury found Smith guilty of assault and not guilty of aggravated robbery. At

sentencing, the court imposed an 18-month sentence.           Smith appeals, raising four

assignments of error. We will address the first two assignments of error collectively.

                                   II. Law and Analysis

                             A. Assignment of Error No. 1:

                                           - 10 -
                                                                  Clermont CA2021-02-009

       {¶ 52} THE TRIAL COURT ERRED TO THE PREJUDICE OF THE DEFENDANT

BY FAILING TO GRANT DEFENDANT'S RULE 29 MOTION FOR ACQUITTAL.

                               B. Assignment of Error No. 2:

       {¶ 53} THE TRIAL COURT ERRED IN ENTERING A FINDING OF GUILTY UPON

THE JURY'S VERDICT BECAUSE SUCH VERDICT WAS AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE.

       {¶ 54} In his first assignment of error, Smith argues the trial court erred when it

denied his Crim.R. 29 motion for acquittal with respect to his assault charge because the

state presented insufficient evidence that he knowingly attempted to cause Deputy

Gebhardt physical harm. In his second assignment of error, Smith argues that his assault

conviction was against the manifest weight of the evidence for the same reasons offered in

support of his first assignment of error.

                                   1. Standard of Review

       {¶ 55} Crim.R. 29(A) provides that "[t]he court on motion of a defendant or on its own

motion, after the evidence on either side is closed, shall order the entry of a judgment of

acquittal * * * if the evidence is insufficient to sustain a conviction of such offense or

offenses." An appellate court reviews the denial of a Crim.R. 29(A) motion under the same

standard as that used to review a sufficiency-of-the-evidence claim. State v. Mota, 12th

Dist. Warren No. CA2007-06-082, 2008-Ohio-4163, ¶ 5; State v. Huston, 12th Dist. Fayette

Nos. CA2006-05-021 and CA2006-06-022, 2007-Ohio-4118, ¶ 5.

       {¶ 56} When reviewing the sufficiency of the evidence underlying a conviction, an

appellate court examines the evidence to determine whether such evidence, if believed,

would convince the average mind of the defendant's guilt beyond a reasonable doubt. State

v. Paul, 12th Dist. Fayette No. CA2011-10-026, 2012-Ohio-3205, ¶ 9. Therefore, "[t]he

relevant inquiry is whether, after viewing the evidence in a light most favorable to the

                                            - 11 -
                                                                    Clermont CA2021-02-009

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt." State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph

two of the syllabus.

       {¶ 57} A manifest weight of the evidence challenge examines the "inclination of the

greater amount of credible evidence, offered at a trial, to support one side of the issue rather

than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177, 2012-Ohio-2372, ¶

14. To determine whether a conviction is against the manifest weight of the evidence, the

reviewing court must look at the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether in resolving the

conflicts in the evidence, the trier of fact clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed, and a new trial ordered. State

v. Graham, 12th Dist. Warren No. CA2008-07-095, 2009-Ohio-2814, ¶ 66.

       {¶ 58} In reviewing the evidence, an appellate court must be mindful that the original

trier of fact was in the best position to judge the credibility of witnesses and determine the

weight to be given to the evidence. State v. Blankenburg, 197 Ohio App.3d 201, 2012-

Ohio-1289, ¶ 114 (12th Dist.). An appellate court will overturn a conviction due to the

manifest weight of the evidence only in the exceptional case in which the evidence weighs

heavily against the conviction. State v. Zitney, 12th Dist. Clinton No. CA2020-06-007, 2021-

Ohio-466, ¶ 15. A determination that a conviction is supported by the manifest weight of

the evidence will also be dispositive of the issue of sufficiency. State v. Reeder, 12th Dist.

Clinton Nos. CA2020-09-012 and CA2020-09-013, 2021-Ohio-2988, ¶ 31.

                                         2. Analysis

       {¶ 59} The jury found Smith guilty of assault, a violation of R.C. 2903.13(A). That

statute provides that "[n]o person shall knowingly cause or attempt to cause physical harm

to another * * *." The state did not allege that Smith caused physical harm to Deputy

                                             - 12 -
                                                                               Clermont CA2021-02-009

Gebhardt. Therefore, the state was required to demonstrate that Smith acted knowingly in

attempting to cause Deputy Gebhardt physical harm. See R.C. 2903.13(A).

        {¶ 60} For purposes of the assault statute, "[a] person acts knowingly, regardless of

purpose, when the person is aware that the person's conduct will probably cause a certain

result or will probably be of a certain nature."               (Emphasis added.)          R.C. 2901.22(B).

"Physical harm to persons" is defined as "any injury, illness, or other physiological

impairment, regardless of its gravity or duration." R.C. 2901.01(A)(3).

        {¶ 61} An "attempt" occurs when a person engages in conduct that, if successful,

would constitute or result in the offense and that offense required a culpable mental state

of either purposely or knowingly.6 R.C. 2923.02(A). To establish that an attempt has

occurred, the prosecution must prove the offender took a substantial step in perpetrating

the crime. State v. Curtis, 12th Dist. Butler No. CA2008-01-008, 2009-Ohio-192, ¶ 16. A

substantial step is an act that is strongly corroborative of the actor's criminal purpose. State

v. McCrone, 12th Dist. Warren No. CA2018-01-007, 2019-Ohio-337, ¶ 38.

        {¶ 62} Smith argues that the evidence presented at trial showed that the only

aggressive action he took towards Deputy Gebhardt was grabbing her wrist. Smith further

argues that the act of grabbing Deputy Gebhardt's wrist, by itself, was insufficient to prove

assault because the grab did not cause physical harm, nor was there evidence suggesting

Smith grabbed her wrist in an attempt to cause physical harm. On the contrary, he argues,

the fact that he grabbed Deputy Gebhardt's right wrist, which was holding her service

weapon, shows that he was simply acting defensively to protect himself when Deputy

Gebhardt was in the process of pointing her service weapon at him. Smith suggests the


6. The definitions of "assault" and "felonious assault" both include an "attempt" to cause "physical harm." This
court and the Ohio Supreme Court have both applied R.C. 2923.02(A)'s definition of "attempt" when
interpreting that word as used in R.C. 2903.11. See State v. Green, 58 Ohio St. 3d 239, 240 (1991); State v.
Clowers, 12th Dist. Clermont No. CA2019-01-009, 2019-Ohio-4629, ¶ 20. The same would also be true, then,
regarding R.C. 2903.13(A)'s definition of "assault."

                                                    - 13 -
                                                                  Clermont CA2021-02-009

evidence only shows that he acted defensively, and does not show that he acted knowingly

to physically harm Deputy Gebhardt.

      {¶ 63} Smith also points out that the jury found him not guilty of robbery. This is

important, Smith argues, because the state's theory was that Smith grabbed Deputy

Gebhardt's wrist in an attempt to seize her service weapon and use it against her. If the

jury did not believe he intended to rob Smith of her service weapon, Smith concludes, it

could not have believed the state's theory regarding assault.

      {¶ 64} After a review of the record and viewing the evidence in the light most

favorable to the state, Jenks, 61 Ohio St.3d 259 at paragraph two of the syllabus, we

conclude that the state presented sufficient evidence for a reasonable trier of fact to find

that the state proved the essential elements of assault beyond a reasonable doubt.

Specifically, there was sufficient evidence demonstrating that Smith knowingly attempted

to cause Deputy Gebhardt physical harm. The state did not merely present evidence that

Smith grabbed Deputy Gebhardt's wrist, and nothing more.            Instead, the state also

presented evidence indicating that Smith, after tensing up, made a gesture implying he was

retrieving a weapon. He then charged at Deputy Gebhardt and grabbed her wrist while

looking at her service weapon. He said, "you're fucked," either when gesturing into his

waistband, or, seconds later, when he grabbed her wrist. Deputy Gebhardt further believed

that Smith was potentially grabbing at her back when she was momentarily able to pull away

from him. He continued to advance upon her after she pulled away from him and even after

being shot. Smith's actions were strongly corroborative of an intent to inflict physical harm

and were not corroborative of Smith acting defensively. Therefore, the jury had sufficient

evidence before it to conclude that Smith knowingly attempted to cause Deputy Gebhardt

physical harm, in violation of R.C. 2903.13(A). See Jenks at paragraph two of the syllabus.

      {¶ 65} The jury was not required to convict Smith of aggravated robbery to conclude

                                           - 14 -
                                                                   Clermont CA2021-02-009

that he knowingly attempted to cause her physical harm in violation of R.C. 2903.13(A).

The jury simply may have concluded that the state failed to prove – beyond a reasonable

doubt – that Smith intended to remove Deputy Gebhardt's service weapon. If Deputy

Gebhardt had been unarmed at the time of the incident, the evidence would still be sufficient

to show that Smith intended to cause Deputy Gebhardt physical harm.

       {¶ 66} Smith cites our case, State v. Krieger, 12th Dist. Warren No. CA2017-12-167,

2018-Ohio-4483, in support of his argument that there was insufficient evidence of an intent

to harm Deputy Gebhardt.       In Krieger, the defendant was arguing with his wife and

attempted to leave a bathroom when his wife blocked his path. Id. at ¶ 3. The defendant

pushed his wife to get by her, which push caused no physical harm. Id. at ¶ 3, 17. For

these actions, the defendant was subsequently found guilty of domestic violence. Id. at ¶

6. On appeal, we reversed the conviction, holding that the defendant's push did not

constitute evidence of an intent to harm, but rather, an attempt to move his wife out of his

way. Id. at ¶ 19, 24.

       {¶ 67} Krieger does not support Smith's argument. The factual circumstances in that

case demonstrated no intent to harm, but rather, an intention to leave a bathroom. Here,

the circumstances of charging at a law enforcement officer, grabbing a wrist, and

announcing, "you're fucked," clearly evidence an intent to harm.

       {¶ 68} This is also not the exceptional case where the evidence weighed heavily in

favor of acquittal and the jury lost its way. The greater weight of the evidence supports the

conclusion that Smith knowingly attempted to cause Deputy Gebhardt physical harm.

Smith's conviction was supported by sufficient evidence and was not against the manifest

weight of the evidence. We overrule Smith's first and second assignments of error.

                              C. Assignment of Error No. 3:

       {¶ 69} APPELLANT'S TRIAL COUNSEL WAS INEFFECTIVE.

                                           - 15 -
                                                                    Clermont CA2021-02-009

       {¶ 70} Smith argues that he received ineffective assistance of counsel in violation of

the Sixth Amendment to the United States Constitution and Article I, Section 10 of the Ohio

Constitution. Specifically, Smith argues that his trial counsel provided five instances of

ineffective assistance. Smith alleges that counsel (1) failed to file an affidavit of bias, (2)

withdrew a motion to suppress, (3) failed to present the testimony of an expert witness at

trial, (4) failed to call Smith to testify at trial, and (5) made comments during closing

arguments conceding that Deputy Gephardt was justified in shooting Smith. We will analyze

each of these purported instances of ineffective assistance in turn.

                                   1. Standard of Review

       {¶ 71} To prevail on an ineffective assistance of counsel claim, Smith must establish

(1) deficient performance by trial counsel, that is, performance falling below an objective

standard of reasonable representation, and (2) prejudice, that is, a reasonable probability

that but for counsel's errors, the result of the proceedings would have been different. State

v. Taylor, 12th Dist. Fayette No. CA2018-11-021, 2019-Ohio-3437, ¶ 16, citing Strickland

v. Washington, 466 U.S. 668, 687-688, 694, 104 S.Ct. 2052 (1984) and State v. Mundt, 115

Ohio St.3d 22, 2007-Ohio-4836, ¶ 62. The failure to demonstrate either prong is fatal to an

ineffective assistance of counsel claim. State v. Kaufhold, 12th Dist. Butler No. CA2019-

09-148, 2020-Ohio-3835, ¶ 54. In considering an ineffective assistance claim, an "appellate

court must give wide deference to the strategic and tactical choices made by trial counsel

in determining whether counsel's performance was constitutionally ineffective." State v.

McLaughlin, 12th Dist. Clinton No. CA2019-02-002, 2020-Ohio-969, ¶ 54.

                                         2. Analysis

                             a. Failure to File Affidavit of Bias

       {¶ 72} Smith argues that the trial judge made remarks during several pretrial

hearings that established that the judge was biased against him, and which resulted in

                                            - 16 -
                                                                     Clermont CA2021-02-009

prejudice.   Therefore, Smith argues, his trial counsel's failure to file an affidavit of

disqualification with the Ohio Supreme Court pursuant to R.C. 2701.03 was ineffective

assistance of counsel.

       {¶ 73} R.C. 2701.03(A) provides that "[i]f a judge of the court of common pleas

allegedly * * * has a bias or prejudice for or against a party to a proceeding pending before

the court * * * any party to the proceeding or the party's counsel may file an affidavit of

disqualification with the clerk of the supreme court * * *." This statute "provides the exclusive

means by which a litigant may claim that a common pleas judge is biased and prejudiced."

Vogel v. Felts, 12th Dist. Clermont No. CA2008-05-051, 2008-Ohio-6569, ¶ 14, citing Vera

v. Yellowrobe, 10th Dist. Franklin No. 05AP-1081, 2006-Ohio-3911, ¶ 54.

       {¶ 74} To that end, it is the Ohio Supreme Court, not this court, that has the authority

to determine whether a common pleas judge is biased or prejudiced. See Blair v. Adkins,

12th Dist. Fayette No. CA2020-10-018, 2021-Ohio-2292, ¶ 9 (using same language, but in

reference to a juvenile judge); In re Guardianship of Constable, 12th Dist. Clermont No.

CA97-11-101, 1998 WL 142381, *4 (Mar. 30, 1998) ("'[a] court of appeals is without

authority to pass upon the disqualification of a judge'"), quoting State v. Blankenship, 115

Ohio App. 3d 512, 516 (12th Dist.1996). However, a defendant may assert that defense

counsel's failure to seek disqualification constitutes ineffective assistance where a

reasonable probability exists that an affidavit of bias would have been granted and resulting

prejudice.   See State v. Beasley, 153 Ohio St.3d 497, 2018-Ohio-493, ¶ 140, 148.

Therefore, we will summarize the judge's remarks that Smith believes demonstrated

disqualifying bias.

                                      i. June 26 Hearing

       {¶ 75} At a hearing on three pending motions held on June 26, 2020, Smith, through

counsel, raised the issue of whether the court would consider lowering Smith's bond. The

                                             - 17 -
                                                                    Clermont CA2021-02-009

judge responded that while he appreciated that Smith was deemed innocent until proven

guilty, "I also don't want people to finish jobs if I let them out either so." The judge went on

to say that he felt like he needed more information about Smith's criminal background to

make a bond modification and indicated the court would ask the probation department to

prepare a report.

                          ii. July 22 Bond Modification Hearing

       {¶ 76} At the hearing to address bond held on July 22, 2020, Smith's counsel

presented argument in favor of Smith's bond being lowered. The judge, in questioning

Smith's counsel on how it was that Smith was shot, commented:

              Then how did it get to where it got? Because around here, they
              don't shoot people. And so I'm asking myself, how – I mean,
              I've had five instances where I've said, why didn't you just shoot
              him? Why didn't you shoot him? I couldn't believe that they
              didn't shoot the person. Because the restraint is so great around
              here, it actually bugs me and I've had – what are you mumbling?

       {¶ 77} The content of what Smith was "mumbling" is not in the record. However, the

following exchanged then occurred:

              SMITH: I didn't say nothing.

              THE COURT: You said something.

              SMITH: I said, that's incorrect. None of that –

              THE COURT: What's incorrect?

              SMITH: You're saying –

              THE COURT: I'm talking.

              SMITH: -- they's going to shoot me.

              THE COURT: You want me to talk, or do you want to talk?

              SMITH: Go ahead.

              THE COURT: Go ahead. Maybe that's why we're in this
              situation because of your mouth.

                                             - 18 -
                                                                 Clermont CA2021-02-009


             SMITH: So you're being biased towards me now?

             THE COURT: Yeah, I am.

             SMITH: Then how –

             THE COURT: Because I'm looking at your record –

             SMITH: Yeah.

             THE COURT: Well, let's talk about your record –

             SMITH'S COUNSEL: Jerry. Jerry.

             THE COURT: -- Mr. Smith.

             SMITH'S COUNSEL: Stop talking.

             THE COURT: Let's talk about your record.

             SMITH: Then how about we do a (indiscernible).

             THE COURT: Because if you're in court and you're going to
             argue with me –

             SMITH: Yeah.

             THE COURT: -- then you're a punk.

             SMITH: Really?

      {¶ 78} Subsequently, the judge reviewed Smith's criminal history, which was

extensive. The judge then stated that he would deny Smith's request to lower his bond.

However, the judge acknowledged Smith's counsel's argument that Smith's bond should be

lowered for purposes of allowing him to seek medical treatment. The judge stated that he

took Smith's medical concerns seriously and would keep an open mind about having

deputies take Smith to the hospital if the need arose.

      {¶ 79} Towards the end of the hearing, Smith asked the judge what he meant when

he made the comment at the prior hearing about Smith "finishing the job." The judge

explained that he wanted to see if Smith had a history of violence before considering a bond

                                           - 19 -
                                                                   Clermont CA2021-02-009

modification.

                                 iii. September 14 Hearing

         {¶ 80} At the conclusion of the hearing held on September 14, 2020, the judge stated

that he had heard that Smith called the judge the N-word. Smith denied using that word but

admitted that he had been ranting because the judge had called him a punk. The court

then apologized to Smith, agreeing that he should not have called Smith a punk. The court

then asked, "are we good?" Smith agreed he was.

                                   iv. October 26 Hearing

         {¶ 81} During a hearing held on October 26, 2020, Smith accused the judge of being

"biased ever since I've been in this court room" and asked the judge why he had not recused

himself. The judge responded that Smith's counsel could file an affidavit of bias if she

chose.

         {¶ 82} Smith continued complaining and reiterated that the judge had called him a

punk and accused him of using the N-word. The judge then summoned the sergeant who

allegedly heard Smith say that word. The sergeant appeared and confirmed that Smith had

called the judge the N-word. Smith then told the sergeant that he was a liar.

                 v. Analysis of Failure to File Affidavit of Disqualification

         {¶ 83} "A judge is presumed to follow the law and not to be biased, and the

appearance of bias or prejudice must be compelling to overcome these presumptions." In

re Disqualification of George, 100 Ohio St.3d 1241, 2003-Ohio-5489, ¶ 5. Expressions of

impatience, dissatisfaction, annoyance, and even anger – all of which are within the bounds

of what imperfect men and women sometimes display – almost never constitute a valid

basis for a bias or partiality motion. Blair v. Adkins, 12th Dist. Fayette No. CA2020-10-018,

2021-Ohio-2292, ¶ 11, citing Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147

(1994). "This includes 'judicial remarks during the course of a trial that are critical or

                                            - 20 -
                                                                     Clermont CA2021-02-009

disapproving of, or even hostile to, counsel, the parties, or their cases,' all of which

'ordinarily do not support a bias or partiality challenge.'" Id., quoting Liteky at 555.

       {¶ 84} Here, the judge's comment about law enforcement officers exercising restraint

in shooting suspects was made in response to Smith's counsel's argument for a bond

reduction, which included an argument minimizing the seriousness of Smith's alleged

actions with respect to Deputy Gebhardt. The judge was explaining that in his experience,

officers only fire their service weapons in extraordinary circumstances. In other words, the

judge was clearly responding to trial counsel's suggestion that Smith's conduct was not so

serious, by pointing out that it was unlikely the deputy would have fired her weapon if Smith's

conduct were not serious. The court's comments, while inartful when viewed in isolation,

do not indicate bias when viewed in context.

       {¶ 85} The judge's admission that he was biased at the bond hearing must be viewed

in context. First, the court was obviously annoyed at Smith's interrupting and aggressive

commentary in court. Second, when Smith said, "So you're being biased towards me now?"

the judge responded, "Yeah, I am." But the context of the exchange suggests the judge

made this statement not as a description of true bias against Smith, but in the sense that

Smith's extensive criminal history (which the court had reviewed) did not support his request

for a bond modification.

       {¶ 86} The court's comment indicating that Smith was a "punk" for arguing with the

judge was unfortunate. However, the judge recognized this, apologized to Smith, and

acknowledged the unprofessionalism of the remark. Smith appeared to accept the court's

apology. The brief remark was within the bounds of what imperfect men and women

sometimes display, i.e., an inability to maintain one's composure in the face of Smith

annoying the court by mumbling, interrupting, and talking back when the judge was

speaking. Blair, 2021-Ohio-2292 at ¶ 11; Liteky, 510 U.S. at 555.

                                             - 21 -
                                                                       Clermont CA2021-02-009

       {¶ 87} The exchanges concerning Smith's alleged use of the N-word to describe the

judge do not establish that the court was biased or prejudiced against Smith. Instead, the

judge merely pointed out inappropriate language used by Smith. That the court was upset

by this language was understandable. Smith has pointed to no evidence suggesting the

judge held this language against Smith during the proceedings.

       {¶ 88} Upon review of the record, we do not believe that Smith has established that

his counsel provided constitutionally defective performance for not filing an affidavit of bias

because the record does not support the conclusion that an affidavit of bias would have

been granted. See Beasley, 2018-Ohio-493 at ¶ 148. The court's comments at the various

hearings do not establish that the court was biased or prejudiced against Smith. The

comments simply indicate that the court became annoyed with Smith and momentarily lost

its composure. However, the court was later contrite with Smith.

       {¶ 89} Additionally, Smith points to no evidence in the record that would suggest that

he was prejudiced or denied a fair trial. Id. at ¶ 140. The most troublesome comments

occurred during a bond hearing. Smith was tried and convicted by a jury and Smith points

to no actions during the trial which would evidence a bias or resulting prejudice. Upon our

careful review of the entire trial record, we have found none and conclude that Smith's

counsel was not ineffective for failing to file an affidavit of disqualification.

                            b. Withdrawal of Motion to Suppress

       {¶ 90} Smith next argues that his counsel provided ineffective assistance by

withdrawing a motion to suppress the statements he made in his first, March 31, 2020

interview with Agent Hornyak. Smith argues that the March 31 interview occurred while he

was in the hospital's intensive care unit and shortly after he had had lifesaving surgery. He

argues that based on these facts, as well as his slurred speech and confusing responses,

he was incapable of validly waiving his Miranda rights. He argues that the motion to

                                               - 22 -
                                                                  Clermont CA2021-02-009

suppress, if not withdrawn, "very likely would have been granted."

      {¶ 91} "Our analysis of this issue begins by noting that the 'failure to file a

suppression motion does not constitute per se ineffective assistance of counsel.'" State v.

Brown, 12th Dist. Warren No. CA2002-03-026, 2002-Ohio-5455, ¶ 11, quoting State v.

Madrigal, 87 Ohio St.3d 378, 389 (2000). In the same sense, the decision to withdraw a

motion to suppress does not constitute per se ineffective assistance of counsel. State v.

Dominguez, 12th Dist. Preble No. CA2011-09-010, 2012-Ohio-4542, ¶ 20. Moreover, the

decision to withdraw a motion to suppress constitutes ineffective assistance of counsel only

when the record establishes that the motion would have been successful and resulting

prejudice. Brown at ¶ 11; State v. Robinson, 108 Ohio App.3d 428, 433 (3d Dist.1996).

"However, even when some evidence in the record supports a motion to suppress, we

presume that defense counsel was effective if 'the defense counsel could reasonably have

decided that the filing of a motion to suppress would have been a futile act.'" Id., quoting

State v. Edwards, 8th Dist. Cuyahoga No. 69077, 1996 WL 388761, *2 (July 11, 1996).

      {¶ 92} Presuming for the sake of argument that a motion to suppress Smith's March

31 statements would have been successful, Smith would still be unable to demonstrate

prejudice because Smith requested that police interview him a second time on April 10,

2020. Accordingly, the second interview would not be subject to Miranda. Miranda v.

Arizona, 384 U.S. 436, 478, 86 S.Ct. 1602 (1966) (The Fifth Amendment does not bar

"[v]olunteered statements of any kind"); State v. Waddy, 63 Ohio St.3d 424, 440 (1992).

The second interview was essentially duplicative of the content of the first interview, with

some additional details. But in both interviews, Smith claimed to have no memory of what

occurred after he saw the deputy.        Accordingly, even if counsel had successfully

suppressed the March 31 interview, the substantive content of that interview would still have

been entered into evidence through the admission of the second interview. Thus, counsel

                                           - 23 -
                                                                    Clermont CA2021-02-009

may have realized that "the filing of a motion to suppress would have been a futile act."

Brown at ¶ 11.

       {¶ 93} Moreover, there was an obvious tactical reason not to pursue suppression of

either interview. The interviews allowed the jurors to hear from Smith, but without the risks

attendant to putting Smith on the witness stand. Tactical decisions are within the ambit of

trial strategy and do not constitute ineffective assistance of counsel. State v. Bai, 12th Dist.

Butler No. CA2010-05-116, 2011-Ohio-2206, ¶ 136. Smith has not established that his

counsel provided ineffective assistance when he withdrew the motion to suppress.

                           c. Failure to Present Expert Witness

       {¶ 94} Smith next contends his counsel was ineffective for failing to present the

testimony of his expert reconstructionist, Charlie Scales. Smith contends that Scales'

testimony was necessary to refute Deputy Gebhardt's claim that Smith attacked her.

       {¶ 95} The court conducted a hearing on December 4, 2020, after the state filed a

"Motion to Exclude Defense Expert from Testifying Pursuant to Evidence Rule 702." In that

motion, the state objected to the scope of Scales' expert opinion testimony as set forth in

his written report. The state was primarily concerned that Scales' report indicated that he

may offer an opinion on the ultimate issue, i.e., whether in his opinion, an assault or

aggravated robbery occurred. At the hearing, it was agreed that Scales could opine on

whether Deputy Gebhardt's recollection of the event was consistent with Scales'

reconstruction of the crime scene. But it was further agreed that Scales could not opine as

to whether Smith in fact assaulted Deputy Gebhardt or whether he removed or attempted

to remove Deputy Gebhardt's service weapon. Ultimately, Smith did not call Scales to

testify during his defense case.

       {¶ 96} "'[T]he failure to call an expert and instead rely on cross-examination does not

constitute ineffective assistance of counsel.'" State v. Hunter, 131 Ohio St.3d 67, 2011-

                                             - 24 -
                                                                     Clermont CA2021-02-009

Ohio-6524, ¶ 66, quoting State v. Nicholas, 66 Ohio St.3d 431, 436 (1993). "The decision

whether or not to call an expert witness is solely a matter of trial strategy." State v. Cantwell,

12th Dist. Clermont No. CA97-02-018, 1997 WL 727648, at *1 (Nov. 24, 1997), citing State

v. Coleman, 45 Ohio St.3d 298, 307-08 (1989).

       {¶ 97} Upon review, we do not find that counsel's decision not to call Scales to testify

constitutes deficient performance.       This is because Scales' testimony – potentially

contesting Deputy Gebhardt's recollection of her physical struggle – likely would have had

limited if any effect on the outcome of the case. Three witnesses all agreed that Smith

charged at Deputy Gebhardt. Scales' testimony potentially suggesting that Smith was in a

defensive posture at the time of being shot would not have contradicted this testimony.

       {¶ 98} Furthermore, counsel's decision not to call Scales appears strategic. Scales

was not going to be permitted to offer an opinion on the ultimate issue, but only potentially

challenge Deputy Gebhardt's description of the event.           Given that Deputy Gebhardt's

recollection of what occurred was already somewhat unclear, counsel may have determined

that Scales testimony would have been unnecessary or confusing. Counsel indicated on

the record at trial that she was still considering calling Scales but wanted to "sift this out"

and would think about it. Ultimately, the decision not to call an expert here was trial strategy

and was not ineffective assistance. Cantwell at *1.

                             d. Failure to Call Smith to Testify

       {¶ 99} Smith next contends that his counsel was ineffective for failing to call him to

the witness stand at trial. He points to a statement he made at sentencing indicating that

he wanted to testify, and describing his trial counsel's response:

              SMITH:         There's numerous things that – I never got one

              witness called on my behalf.

              THE COURT:            What –

                                              - 25 -
                                                                    Clermont CA2021-02-009

               SMITH:       -- and when I told [trial counsel] that I was going to

               take the stand, she says, no, you're not. She says, they're going

               to bring up your whole record, which – I don't give a shit about

               you bringing up my record.       What we're here for is what

               transpired on March 28th, not what I did 10 years ago, 20 years

               ago.

       {¶ 100}        Again, Smith stated at sentencing that when he told his counsel during

trial he wanted to testify, his counsel recommended against it because "they're going to

bring up your whole record." Notably, Smith did not state how he responded to counsel at

that moment.

       {¶ 101}        The choice of which defense to present at trial is a matter of trial

strategy. State v. Kinsworthy, 12th Dist. Warren No. CA2013-06-053, 2014-Ohio-1584, ¶

43, citing State v. Murphy, 91 Ohio St.3d 516, 524 (2001). "This includes the decision as

to whether to call the defendant to testify on his [or her] own behalf." State v. Gearhart,

12th Dist. Warren No. CA2017-12-168, 2018-Ohio-4180, ¶ 24. That the trial strategy used

to defend against the charges was ultimately unsuccessful does not amount to ineffective

assistance of counsel. State v. Davis, 12th Dist. Butler No. CA2012-12-258, 2013-Ohio-

3878, ¶ 25.

       {¶ 102}        As suggested by Smith at sentencing, the decision not to call Smith at

trial may have been strategically intended to completely foreclose the possibility of the state

introducing evidence of Smith's extensive criminal history, including his history of violence

generally, and violence against police officers, specifically. Such a motivation is well within

the ambit of trial strategy. State v. Murphy, 12th Dist. Butler No. CA2009-05-128, 2009-

Ohio-6745, ¶ 51. Additionally, as noted previously, the jurors were able to hear Smith's

version of events through the admission of the two police interviews. Finally, given Smith's

                                            - 26 -
                                                                     Clermont CA2021-02-009

outspokenness in pretrial proceedings, we find it difficult to believe that he would not have

announced his desire to testify during the trial if he had wished to testify. In fact, he did not

insist on testifying, did not communicate his disagreement with counsel to the trial court,

and did not discharge his counsel. Given the information in the record, Smith has not

demonstrated ineffective assistance in this regard.

                        e. Concessions During Closing Argument

       {¶ 103}       Smith next contends that defense counsel provided ineffective

assistance when she made comments during closing argument that conceded that Deputy

Gebhardt was justified in shooting Smith.        In three instances, Smith's counsel made

comments to the effect that Deputy Gebhardt may have been justified in shooting Smith

based on what she knew from the 9-1-1 dispatch. The remarks Smith challenges are:

              SMITH'S COUNSEL: So her passive language, again, could
              justify the shooting. I'm not here to talk about that. And it may
              very well have been justified.

              SMITH'S COUNSEL: And again, he may come to the same
              conclusion that she was justified and felt scared based on the
              information she had. I'm not disputing that either.

              SMITH'S COUNSEL: I thought this quote was interesting
              because – well, I don't believe Ofc. Gebhardt is on trial and she's
              absolutely not. BCI was supposed to come in and help you guys
              sort this out and they didn't. And again, was she justified?
              Probably, I don't know.

       {¶ 104}       The presentation of an opening and a closing argument involves trial

strategy, and an appellate court reviews counsel's presentation with a strong presumption

that counsel's conduct falls within the wide range of professional assistance. State v. Wu,

12th Dist. Butler No. CA96-08-161, 1997 WL 277181, *4 (May 27, 1997).

       {¶ 105}       Upon review, we do not find that counsel's remarks during closing

argument constituted deficient performance. The comments were consistent with the trial

strategy of arguing that Deputy Gebhardt shot Smith not because of his aggressive

                                             - 27 -
                                                                      Clermont CA2021-02-009

behavior, but rather, because of a mistaken belief that he was armed. This defense was

previewed during counsel's opening statement, in which she stated that Smith did not blame

Deputy Gebhardt for shooting him and that Deputy Gebhardt was "scared and acted

quickly." This trial strategy was sound and was also consistent with Smith's own statement

in the second interview that he did not blame Deputy Gebhardt for what she did and that he

had no weapon on him. We conclude, therefore, that Smith has not established that his

trial counsel provided ineffective assistance in this final regard.

       {¶ 106}       For the foregoing reasons we find that Smith has not demonstrated

ineffective assistance of counsel with respect to any of the five instances identified by Smith

and we overrule Smith's third assignment of error.

                               D. Assignment of Error No. 4:

       {¶ 107}       APPELLANT WAS DENIED DUE PROCESS OF LAW AS THE TRIAL

COURT DEMONSTRATED SIGNIFICANT BIAS AGAINST HIM.

       {¶ 108}       In his final assignment of error, Smith reiterates the same arguments

of judicial bias he raised in the first issue of the third assignment of error. As proof that he

was prejudiced by the trial court's alleged bias, he points to the fact that the trial court

sentenced him to the maximum term of 18 months in prison.

       {¶ 109}       Initially, we again note that it is the Ohio Supreme Court, not this court,

that has the authority to determine whether a common pleas judge is biased or prejudiced.

See Blair, 2021-Ohio-2292 at ¶ 9. Nonetheless, for the same reasons set forth in response

to the third assignment of error, we do not find that the record supports the conclusion that

the filing of an affidavit of bias would have been successful or that any potential bias caused

Smith prejudice at trial. See Beasley, 2018-Ohio-493, at ¶ 140, 148. With respect to the

court imposing the maximum prison sentence, we find that there is nothing in the record

that would overcome the presumption "that a judge is unbiased and unprejudiced in the

                                             - 28 -
                                                                   Clermont CA2021-02-009

matters over which he presides* * *." In re Disqualification of Olivito, 74 Ohio St. 3d 1261,

1263 (1994). Moreover, there is no reason to believe that any other court would have

sentenced Smith to a more lenient sentence.            As confirmed by the presentence-

investigative ("PSI") report, Smith's extensive and violent criminal history made him

extremely likely to recidivate and further established that he was a danger to society. Smith,

41 years old as of the creation of the PSI, had a violent adult criminal record beginning in

1998. His record of charges continued unabated over the following two decades. Smith's

various convictions include burglary, trafficking in drugs, assault/battery (including battery

on a law enforcement officer), attempted assault, disorderly conduct, and violations of a

protection order. We overrule Smith's fourth assignment of error.

       {¶ 110}       Judgment affirmed.


       S. POWELL, P.J., and HENDRICKSON, J., concur.




                                            - 29 -